Case 1:18-cv-24414-DPG Document 1 Entered on FLSD Docket 10/24/2018 Page 1 of 5



                        IN THE UNITED STATES DISTRIC COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                               Case No. ________________________

 ALFRED J. GOLDEN, JR.,

          Plaintiff,

 vs.

 UNIVERSITY OF MIAMI,
 a Florida not-for-profit corporation,

        Defendant.
 ___________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, AL GOLDEN (“Plaintiff”), by and through his undersigned counsel, hereby files

 his Complaint and alleges the following violations of law against Defendant, the UNIVERSITY

 OF MIAMI (“Defendant”) and seeks redress for same in this Complaint and Demand for Jury

 Trial. Plaintiff states the following in support of his claim:

                                  JURISDICTION AND VENUE

        1.       This action seeks damages in excess of the jurisdictional minimum of $75,000,

 interest, attorney’s fees and costs, as a result of a breach of an employment contract by Defendant.

        2.       Defendant is a Florida not-for-profit corporation that operates a private university

 located at 1320 S. Dixie Hwy, Coral Gables, Florida.

        3.       Plaintiff is currently a resident of New Jersey.

        4.       Accordingly, there exists complete diversity between the parties.

        5.       This case involves a breach of an employment contract. Plaintiff was at all relevant

 times an employee of Defendant in Miami-Dade County, Florida. Venue is proper in the Miami-

 Dade Division of the United States District Court for the Southern District of Florida because all
Case 1:18-cv-24414-DPG Document 1 Entered on FLSD Docket 10/24/2018 Page 2 of 5



 of the actions that form the basis of the Complaint occurred within Miami-Dade County, and

 Defendant resides in Miami-Dade County.

          6.    Plaintiff alleges a cause of action for breach of employment contract based on the

 Defendant’s failure to pay the agreed-upon amount for termination without cause.

          7.    The violations complained of herein occurred in Miami-Dade County Florida,

 making venue in this Court appropriate.

          8.    The unpaid portion of Plaintiff’s separation pay as of October 2018 is

 approximately $3 million and continues to grow. Plaintiff seeks judgment for this amount and for

 any additional sums that accrue and remain unpaid.

          9.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

 1332.

                                  FACTUAL ALLEGATIONS

          10.   Defendant operates a private university in Miami-Dade County, Florida.

          11.   Plaintiff was hired by Defendant in December 2010 as Defendant’s head Football

 Coach.

          12.   The parties entered into a written contract on or about April 27, 2011 (Exh. 1). The

 contract was of definite term and was to terminate on January 31, 2016. However, as explained

 below, the contract was subsequently extended by written amendment.

          13.   As part of and incorporated into the above-described contract (see Exh. 1, para B),

 the parties also entered into a “Guarantee Agreement,” whereby Defendant would guarantee

 certain earnings to be paid to Plaintiff by third parties including, among other third parties,

 television and radio shows. The Guarantee Agreement is Exhibit “A” to the contract (Exh. 1,

 hereto).




                                                 2
Case 1:18-cv-24414-DPG Document 1 Entered on FLSD Docket 10/24/2018 Page 3 of 5



        14.       The contract provided that the Defendant would reserve the right to terminate

 Plaintiff’s employment prior to the expiration of the contract term. However, in the event of early

 termination, the Defendant would be required to pay a separation fee determined by a formula set

 forth in Paragraph 7 of the contract. That term too was later changed by written amendments to

 the agreement. The principal dispute in this case centers on the obligations set forth in Paragraph

 7, as amended.

        15.       The parties entered into an amendment to the above-described contract on or about

 February 20, 2012 (the “First Amendment”, Exh. 2). The First Amendment extended the term of

 the employment contract to January 31, 2020. Other terms were also modified, including

 Paragraph 7.

        16.       The parties entered into a Second Amendment (Exh. 3) on or about July 23, 2012.

 The Second Amendment modified the timing of payments under the Guaranty Agreement, but

 otherwise made no substantive changes of any significance.

        17.       The parties again amended the above-described employment contract on or about

 March 8, 2012 (the “Third Amendment”, Exh. 4). Among other modifications, the provisions of

 Paragraph 7 regarding the formula for calculating the separation payment was again modified.

        18.       Plaintiff was terminated from employment on October 25, 2015.

        19.       Defendant failed to fully compensate Defendant by paying the amounts owed under

 Paragraph 7, as amended.




                                                  3
Case 1:18-cv-24414-DPG Document 1 Entered on FLSD Docket 10/24/2018 Page 4 of 5



                                          COUNT I
                                     BREACH OF CONTRACT

           20.   Plaintiff reasserts his allegations in paragraphs 1 through 19 as if fully set forth

 herein.

           21.   Defendant failed to pay, and refuses to pay, the Plaintiff the full amount of the

 separation payment required under Paragraph 7 of the employment agreement, as amended.

           22.   Having failed to pay the full separation fee required under Paragraph 7 of the

 employment agreement, Defendant breached its contract with Plaintiff, causing Plaintiff damage.

           WHEREFORE, Plaintiff respectfully requests that this Court award Plaintiff his full

 separation payment, interest, attorney’s fees and costs, and any other remedies allowable by law.

                                   DEMAND FOR JURY TRIAL

           23.   Plaintiff demands a trial by jury on all of his claims set forth herein.




                                  [SIGNATURE PAGE FOLLOWS]




                                                    4
Case 1:18-cv-24414-DPG Document 1 Entered on FLSD Docket 10/24/2018 Page 5 of 5



                                    Respectfully submitted,


                                    /s/Richard D. Tuschman
                                    Richard D. Tuschman, Esq.
                                    Florida Bar No. 907480
                                    Email: rtuschman@gtemploymentlawyers.com
                                    2nd Email: assistant@gtemploymentlawyers.com
                                    RICHARD D. TUSCHMAN, P.A.
                                    8551 W. Sunrise Boulevard, Suite 303
                                    Plantation, Florida 33322
                                    Telephone: (954) 369-1050
                                    Facsimile: (954) 380-8938


                                    /s/ Mark J. Beutler
                                    Mark J. Beutler, Esq.
                                    Florida Bar No. 0023400
                                    LAW OFFICES OF MARK J. BEUTLER, P.A.
                                    Email: mjb@mjbpa.com
                                    2nd Email: mwooduk@mjbpa.com
                                    One Datran Center
                                    9100 South Dadeland Blvd., Suite 1500
                                    Miami, Florida 33156
                                    Tel. (786) 497-7710
                                    Fax. (786) 513-4651

                                    Attorneys for Plaintiff




                                       5
